Order entered August 6, 2015




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-14-01568-CR

                           ROBERT ALAN NOURSE, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the County Court at Law No. 5
                                  Collin County, Texas
                          Trial Court Cause No. 005-84640-2013

                                          ORDER
       This appeal is REINSTATED.

       In a hearing conducted on July 14, 2015, the trial court recommended that appellant

receive a sixty-day extension of time to file his brief.       We ADOPT the trial court’s

recommendation. Appellant’s brief shall be due on September 14, 2015.

       No further extensions will be granted. If appellant’s brief is not filed by September 14,

2015, we will, without further notice, submit the appeal without briefs. See TEX. R. APP. P.

38.8(b).

                                                     /s/   LANA MYERS
                                                           JUSTICE